                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                       Akron Division

                                                 :
   DRIPS HOLDINGS, LLC,                          :
                                                 :
             Petitioner,                         :       Case No. 5:21-mc-17 Judge Barker
                                                 :
   v.                                            :       Arising from Civil Action No.
                                                 :       1:19-cv-12235-LTS, pending in the
   QUOTEWIZARD.COM, LLC                          :       United States District Court for the
                                                 :       District of Massachusetts
             Respondent.                         :
                                                 :
                                                 :

             MOTION OF JOSEPH MANTHA FOR PRO HAC VICE ADMISSION
                           OF EDWARD A. BRODERICK

        Edward A. Broderick hereby respectfully moves for a limited admission pro hac vice in

the above-captioned action to intervene and seek transfer to the United States District Court for

the District of Massachusetts. In support, Mr. Broderick relies on his declaration, attached as

Exhibit 1.

        Mr. Broderick meets all of the requirements for pro hac vice admission. As is set forth in

his declaration, Mr. Broderick was admitted to the Bar of the Commonwealth of Massachusetts

on December 19, 1994 (Bar No. 566826), and is a member of good standing of that bar and

every bar that he has ever been admitted to. Mr. Broderick has never been disbarred or

suspended from practice before any court, department, bureau or commission of any State or the

United States, nor has Mr. Broderick ever received any reprimand from any such court,

department, bureau or commission pertaining to conduct or fitness as a member of the bar. Mr.

Broderick’s contact information is:




                                                     1
       Edward A. Broderick
       Broderick Law, P.C.
       176 Federal Street, Fifth Floor
       Boston, MA 02110
       Tel: 617-738-7080
       Fax: 617-830-0327
       Bar No. 566826
       Email: ted@broderick-law.com


       For the foregoing reasons, Mr. Broderick respectfully requests that his Motion for

Admission Pro Hac Vice be granted.

Date: March 23, 2021                          Respectfully submitted,

                                              /s/ Brian K. Murphy
                                              Brian K. Murphy (0070654)
                                              MURRAY MURPHY MOUL BASIL LLP
                                              1114 Dublin Road
                                              Columbus, OH 43215
                                              Telephone: (614) 488-0400
                                              Facsimile: (614)488-0401
                                              murphy@mmmb.com

                                              Edward A. Broderick
                                              BRODERICK LAW, P.C.
                                              176 Federal Street, Fifth Floor
                                              Boston, MA 02110
                                              Telephone: (617) 738-7080
                                              ted@broderick-law.com


                                 CERTIFICATE OF SERVICE

         I hereby certify that on March 23, 2021, I electronically transmitted the foregoing
  to all counsel of record via the electronic filing system.
                                              By: /s/ Brian K. Murphy
                                                  Brian K. Murphy




                                                    2
